Citation Nr: 1432911	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for the service-connected back disability.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from April 1977 to May 1981, and in the United States Navy from March 2000 to November 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2011rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the RO proposed to reduce the Veteran's service connected back disability rating from 60 percent to 20 percent, and also denied entitlement to a TDIU.  The July 2011 rating decision effectuated the proposed reduction.  The Veteran perfected appeals as to both issues.

The record before the Board consists of the Veteran's electronic file known as the Veterans Benefit Management System (VBMS).


REMAND

In the Veteran's February 2012 substantive appeal, he indicated that he wished to have a hearing before the Board at the St. Petersburg, Florida RO.  He notified VA later the same month that he would accept a videoconference hearing in lieu of the live hearing before the Board at the RO.  In July 2014, the Veteran, by way of his representative, again submitted a request for a videoconference hearing.  The RO has yet to schedule this hearing.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



